Citation Nr: 0831526	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1955 to March 1959.
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which, in part, denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  

This case was remanded by the Board in February 2008 for 
additional evidentiary development.  This was accomplished, 
and in June 2008 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  The veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The competent medical evidence does not support a finding 
that a relationship exists between the veteran's currently 
diagnosed bilateral ear hearing loss and his military 
service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in February 2008.  In essence, the Board instructed 
the Agency of Original Jurisdiction (AOJ) to obtain a VA 
medical nexus opinion which considered the veteran's 
separation examination hearing test results converted from 
American Standards Association (ASA) to International 
Standard Organization (ISO/ASNI) units, as it was unclear 
whether the March 2005 VA examiner did so.  [VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from ASA units to ISO/ANSI units.]  A VA opinion 
which converted the veteran's separation examination results 
in ISO/ANSI units prior to consideration of a medical nexus 
was obtained in May 2008.  Thereafter, the matter was 
readjudicated via the June 2008 SSOC.  

Accordingly, the Board's remand instructions were fully 
performed and a decision can be rendered at this time.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated December 21, 2004 and June 23, 2005.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the December 
2004 and June 2005 letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  Both letters 
also informed the veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  Additionally the letters 
specifically advised the veteran that in order to for service 
connection to be granted the evidence must show a 
relationship between a current disability and an injury, 
disease, or event in military service.  See the December 21, 
2004 letter at page 7 and the June 23, 2005 letter at page 5.  

In the December 2004 and June 2005 letters, the veteran was 
specifically notified to describe or submit any additional 
evidence which he thought would support his claim.  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the December 21, 2004 letter, 
page 3 and the June 23, 2005 letter at page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and notice as to 
elements (2) and (3) was provided in the VCAA letters as 
detailed above.  The veteran was provided notice as to 
elements (4) and (5), degree of disability and effective 
date, in a letter from the AMC dated March 27, 2008.  In any 
event, because the veteran's claim is being denied, elements 
(4) and (5) are moot. 

The veteran was not provided notice pursuant to Dingess prior 
to the initial adjudication of his claim in September 2005. 
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, 
after the veteran was provided with Dingess notice from the 
AMC in March 2008, his claim was readjudicated in the June 
2008 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice. Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, the veteran's service medical records have 
been associated with the claims folder as well as a private 
audiogram.  Additionally, the veteran was afforded a VA 
audiological examination in March 2005.  As was noted in the 
Board's Stegall discussion above, pursuant to the Board's 
February 2008 remand a medical opinion was obtained in May 
2008.

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has 
bilateral hearing loss, which is evidenced by the March 2005 
and May 2008 VA audiological examination findings.  [The 
results of the July 1998 private audiogram are in graphical 
format and cannot be interpreted.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).]  Hickson element (1) is therefore 
satisfied for the veteran's claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's separation examination 
results, when converted from ASA to ISO standards, do not 
meet VA's definition of hearing loss to allow for concession 
of an in-service disease.  See 38 C.F.R. § 3.385 (2007).  
However, his DD Form 214 establishes that he had a military 
occupational specialty of apprentice weapons control system 
mechanic.  Acoustic trauma due to noise exposure is therefore 
conceded, as such is consistent with the circumstances of the 
veteran's service.  
See 38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, Hickson 
element (2) is also met.

The Board notes that bilateral hearing loss as defined under 
38 C.F.R. § 3.385 was not present until March 2005, well 
beyond the period for presumptive service connection for 
sensorineural hearing loss.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

With respect to crucial Hickson element (3), medical nexus, 
the claim for entitlement to service connection for bilateral 
hearing loss fails.  As detailed in the Stegall discussion 
above, the March 2005 VA opinion is inadequate for VA rating 
purposes and cannot be considered.  See 38 C.F.R. § 4.2; see 
also 38 C.F.R. § 3.326 (2007).  

The record contains the May 2008 VA medical examination 
report, in which the examiner found that "it is not likely 
that the vet[eran]'s bilateral hearing loss is related to the 
vet[eran]'s noise exposure during military service because 
the vet[eran] has an audiometric separation audio, after 
conversion from ASA to ISO standards, that is considered non-
disabling on both the right and left side by VA standards."

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
examined the veteran and reviewed his VA claims folder.  
Moreover, the opinion appears to be congruent with the 
veteran's medical history, which was pertinently negative for 
ear symptomatology for over four decades after service.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a medical statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."].  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current hearing loss is related to his military 
service, it is now well established that lay persons without 
medical training, such as the veteran and his representative, 
are not competent to comment on medical matters such as date 
of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements of the veteran and 
his representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.  The veteran is competent to describe what 
happended to him and his assertions were considered by the 
medical examiner who concluded that his hearing loss was not 
related to noise exposure from service. 

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim for entitlement to service connection for 
bilateral hearing loss fails on this basis alone.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


